DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment, filed December 1, 2021, is entered.  Applicant amended claim 1.  No new matter is entered.  Claims 1-19 remain pending before the Office for review.
(2)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka (U.S. Patent No. 6,416,902).
With respect to claim 1, Miyasaka teaches a cathode active material for a non-aqueous lithium ion secondary battery of the following formula:
LixNi1-yCoy-zMzO2-aXb.  Abstract.
Miyasaka further teaches an embodiment where x is 1, y is 0.2, z is .02, a is zero and b is zero, meaning X is not present.  Abstract.  M is a metal other than Li, Ni or Co.  Abstract.
	Miyasaka teaches lithium batteries comprising the above-described cathode active material are associated with superior discharge capacity and cycle capacity retention.  Col. 15, Lines 14-19.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to utilize a cathode active material within the 
Miyasaka further teaches an a-axis lattice contact of the crystal structure of the composite oxide is between 2.81 to 2.91.  Col. 5, Lines 63-67.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
Finally, Miyasaka teaches the composite oxide is crystalline, meets the composition requirements of the claimed invention and the a-axis requirements of the claimed invention, meaning it is an α-NaFeO2 type crystal within the scope of the claimed invention.
With respect to claim 2, although Miyasaka is explicitly silent as to this property of the claimed cathode active material, Examiner notes that the courts have held that "a compound and all its properties are mutually inseparable," In re Papesch, 315 F.2d 381 (CCPA 1963).  Additionally, as per the MPEP, the "products of identical chemical compositions cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present."  MPEP 2112.01 (internal citation omitted).  In this case, Miyasaka teaches a composite oxide meeting the requirements of the claimed invention and Applicant attributes the property in question to a nickel-based oxide having a nickel content of 80% or greater at paragraphs [0054] and [0055] of the published application, which is taught by Miyasaka.
With respect to claims 3 and 8, Miyasaka teaches the value of I(104)/I(003), when obtained using CuKα radiation ranges from 0.1 to 0.9.  Col. 5, Line 67 to Col. 6, Line 3 and Col. 7, Line 8.  Miyasaka’s presentation for this value is the opposite of the presentation of the claimed prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
With respect to claims 4, 9 and 10, although Miyasaka is explicitly silent as to this property of the claimed cathode active material regarding the claimed X-ray powder diffraction characteristic, Examiner notes that the courts have held that "a compound and all its properties are mutually inseparable," In re Papesch, 315 F.2d 381 (CCPA 1963).  Additionally, as per the MPEP, the "products of identical chemical compositions cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present."  MPEP 2112.01 (internal citation omitted).  In this case, Miyasaka teaches a composite oxide meeting the requirements of the claimed invention and Applicant attributes the X-ray diffraction powder characteristic to a composite oxide having large charge-discharge capacity and good charge-discharge cycle properties at paragraph [0062].  Miyasaka, as explained above, teaches the composite oxide to be associated with superior discharge capacity and cycle capacity retention, which would be indicative of the X-ray diffraction powder characteristic being present within the parameters taught by Applicant.
With respect to claims 5, 11, 12 and 13, Miyasaka teaches M is Mn, among other possibilities.  Abstract.
With respect to claims 6, 14, 15, 16 and 17, Miyasaka teaches the cathode active material has a specific surface area of between 0.1 to 10 m2/g.  Col. 5, Lines 58-62.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
claims 7, 18 and 19, Miyasaka teaches a lithium ion secondary battery comprising a cathode comprising the cathode active material.  Abstract.
(3)
Response to Arguments
	Applicant’s arguments are moot in view of the new ground of rejection.  Applicant’s amendment necessitated the rejection.
(4)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759